                                                                          Caroline J. Polisi

                                                                          Direct T 212.209.4359

                                                                          cpolisi@atllp.com




June 21, 2021

VIA ECF
The Honorable James M. Wicks
United States Magistrate Judge
United States District Court
Eastern District of New York
100 Federal Plaza
Central Islip, New York 11722

Re:      Hice v. Lemon, No. 2:19-CV-04666 (JMA) (JMW)
         Response to Plaintiff’s June 18, 2021 Submission

Dear Magistrate Judge Wicks:

        On behalf of Don Lemon, I respectfully submit this brief letter addressing the June 18,
2021 submission to the Court from Plaintiff’s new counsel, Robert E. Barnes, concerning the
status of fact discovery.

       Specifically, in support of his request to effectively reopen discovery, Mr. Barnes
references the motion to withdraw by Plaintiff’s prior counsel, in which prior counsel
inaccurately asserted that during the status conference held on January 6, 2021, Magistrate Judge
Locke “advised that fact discovery would be held open through the next status conference
(currently scheduled for March 4, 2021) . . . .” In fact, Magistrate Judge Locke did no such
thing. During that conference, nine days prior to the then-deadline for fact discovery
completion, the Defense argued our motion to compel certain social media posts and text
messages that we had been seeking the entirety of fact discovery. We won the motion and Judge
Locke ordered Plaintiff to make a supplemental production by January 15, 2021, instructing Ms.
Levy:

       Okay. Well, here is my view of it. It sounds like you are minimizing the problem here, that your
       client did nothing to preserve relevant evidence here and in fact got rid of some of it, whether on
       purpose or not. So I’m going to order you to make that supplemental production and then I’m
       going to let the defendants make a motion for spoliation,1 and we’ll see what it looks like when
       it’s done because there seems to be an awful lot of coincidences when you add the Instagram

1 As noted in our June 18, 2021 submission, we intend to file a letter requesting a pre-motion
conference on the issue of our motion for spoliation to Judge Azrak later this week, asking her to
stay discovery pending the Court’s determination of that motion.
June 21, 2021
Page 2


          account to the Twitter account to the texts, and I think an argument can be made that that looks
          like a pattern, and that pattern is a problem. ECF No. 56, at 9:1-12.

       In response to the Court’s question to Plaintiff’s counsel: “[w]hen are you going to
produce it?” - acknowledging the upcoming discovery deadline of January 15, 2021 - Ms. Levy
responded: “I would say, you know, before the 15th, we’ll certainly get it out,” to which the
Court responded, “[o]kay, January 15th.” ECF No. 56, at 10:18.

        Thereafter, Judge Locke denied the Defense’s request for an amended Rule 26 damages
calculation from Plaintiff, noting that the total pecuniary loss claimed by Plaintiff at that time
was $375.00:

          $375.00 plus per session, however many sessions go into the future. This is not a difficult
          computation to make . . . He’s got no other financial damages but the cost of therapy, whoever his
          therapist is, who I assume you’re going to talk to at some point at a deposition, and that’s it.
          That’s all she said, that’s all I’ve heard, so I don’t know that there’s anything else to be produced.
          ECF No. 56, at 16:11-20.

       Thereafter, there was extensive discussion regarding expert disclosures and discovery, in
which all parties agreed that the original deadlines for expert disclosure would remain February
15, 2021. ECF No. 56, at 26:21-25.

        Next, following a discussion about the Defense’s privilege log production, the Court
instructed Plaintiff to brief an issue regarding their desire to obtain witness statements from the
Defense. ECF No. 56, at 31:19-22. Plaintiff’s counsel never briefed the issue, nor followed-up
with the Defense about it.

       Finally, noting the amount of highly probative information we received from third-party
witnesses after Plaintiff’s deposition (which Plaintiff had failed to produce), I requested that
discovery remain open past the January 15, 2021 deadline for the limited purpose of re-deposing
Mr. Hice. ECF No. 56 at 35:11-14.

       Plaintiff’s prior counsel responded that she had no objection to extending the discovery
deadline beyond January 15, but asked that it be left open for Plaintiff as well because:

          we have a bunch of witnesses who are supposed to be producing documents and we’re
          deposing them all in the next few days, and we don’t know what’s going to pop up from
          there. ECF No. 56, at 35:16-20.

        After that conference, Plaintiff deposed two fact witnesses on January 7, 2021 and Mr.
Lemon on January 13, 2021. In the weeks following these depositions, prior counsel did not seek
any additional third-party discovery or indicate any intention to do so. Nor did prior counsel
issue any further deficiency notices with respect to Defendant’s written discovery disclosures,
which they had ample opportunity to do, if they believed anything was outstanding.

       Certainly, Plaintiff’s prior counsel did not, and could not assert that they were deprived of
the opportunity to serve document requests, propound interrogatories, or ask questions at Mr.


ARMSTRONG TEASDALE LLP
June 21, 2021
Page 3


Lemon’s deposition about or relating to: (1) the identities of percipient witnesses (which Mr.
Lemon has already identified in his Rule 26(a) disclosures); (2) Mr. Lemon’s credibility; (3) any
“after-the-fact” communications that Mr. Lemon had with others about the alleged incident; or
(4) “habit” evidence.2 On the contrary, prior counsel requested and received materials and
information relevant to all of those subjects during fact discovery.3 The Court should reject
Plaintiff’s new counsel’s request for a second round of written discovery requests, party
depositions, third-party depositions, and related exchanges in this nearly three-year-old, single
issue tort case, seeking pecuniary damages of $375. See Tall v. Time is Always Now, Inc., 1999
WL 1129062 at *2 (S.D.N.Y. Dec. 8, 1999) (“It should be obvious to any reasonably skilled
practitioner that the entry of new counsel into a case does not mean that pretrial proceedings
begin anew and that all schedules previously set are automatically vacated.”).

         And to the extent Mr. Barnes or Plaintiff wishes that prior counsel had issued different or
additional discovery requests or would have conducted his deposition of Mr. Lemon differently,
that is insufficient to support reopening discovery. Schine v. Crown, No. 89-cv-03421 (MJL),
1993, WL 127199, at *1 (S.D.N.Y. Mar. 31, 1993) (“A party is not permitted to delay discovery
or other pretrial proceedings by means of a change of counsel.”).


       In summary, Plaintiff’s new counsel is simply mistaken about the status of fact discovery.
Mr. Barnes can point to no specific issues or deficiencies that remain outstanding. Respectfully,
we submit that fact discovery is over and we ask the Court to move forward setting the expert
discovery schedule. I thank the Court for its consideration of this matter.


Respectfully submitted,




Caroline J. Polisi


CJP:cpj


Cc: Robert Barnes, Ronald D. Coleman via ECF

2For the reasons set forth in our June 18, 2021 submission, Plaintiff’s efforts to seek irrelevant
“habit” evidence under Federal Rule of Evidence 415 is a nonstarter because this is not a “sexual
assault” case as defined by the plain language of the rule.
3 Mr. Barnes’ reference to my letter responding to Plaintiff’s prior counsel’s motion to withdraw,
in which I discuss “existing, unresolved discovery disputes,” is misleading. The “existing,
unresolved discovery disputes” to which I referred solely concerned Mr. Hice’s spoliation of
evidence, a possible second deposition of Mr. Hice, and expert disclosures. See ECF No. 60.


ARMSTRONG TEASDALE LLP
